DETAIED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on March 04, 2021 have been entered.
Claims 1, 11, 16, and 22 have been amended.

Response to Arguments
Applicant’s arguments filed on March 04, 2021 have been fully considered but are not persuasive.  

Applicant’s argument for Claim:
As amended, independent Claim 1 recites (among other elements): 
configure one or more local hardware resources of the edge computing device to join a pool of shared hardware resources associated with the cluster of computing nodes, wherein the one or more local hardware resources comprise one or more peripheral devices connected to the edge computing device, and wherein the one or more local hardware resources are to be shared across the cluster of computing nodes. 
Independent Claims 11, 16, and 22 recite similar elements. The Examiner relies on Dai as allegedly disclosing the previous version of these claim elements. Office Action at 5. Dai merely discloses a distributed storage system that stores multiple backup copies of data on remote storage devices. See, e.g., Dai, Abstract, 0017 ("To prevent this data loss, some distributed storage systems have a backup mechanism that makes multiple copies of each data unit to storage devices that may not be faulty..."). Dai has no disclosure, however, of sharing a peripheral device connected to an edge computing device across a cluster of computing nodes. Thus, Dai clearly fails to disclose "configure one or more local hardware resources of the edge computing device to join a pool of shared hardware resources associated with the cluster of computing nodes, wherein the one or more local hardware resources comprise one or more 

Examiners’ response to argument:
		Examiners respectfully disagree. Dai discloses configuring one or more local hardware resources of the edge computing device to join a pool of shared hardware resources associated with the cluster of computing nodes (Parag. [0015]; (The art teaches that the distributed storage system (e.g., cluster file system, shared disk file system) includes multiple computing devices that each include or are associated with their own storage device(s). The computing devices are connected via a network and share storage device resources (i.e., each of the computing devices joins, to the cluster, its own storage device to be shared with the cluster of computing devices))), wherein the one or more local hardware resources comprise one or more peripheral devices connected to the edge computing device, and wherein the one or more local hardware resources are to be shared across the cluster of computing nodes (Parag. [0015], Parag. [0022], and Fig. 1; (The art teaches that the distributed storage system (e.g., cluster file system, shared disk file system) includes multiple computing devices that each include or are associated with their own storage device(s). The computing devices are connected via a network and share storage device resources. The computing devices locally include one or more internal or external direct-attached storage systems (e.g., arrays of hard-disk drives, solid-state drives, tape drives, etc.). For example, the computing device 102N includes a local storage device 112 (i.e., peripheral device). To be "local" as described herein refers to a storage device that is physically and externally attached (i.e., peripheral device which is not housed inside the computing device) or housed within a computing device as opposed to a storage device that is queried by a computing device over a network)).
A peripheral device is an auxiliary device that is connected with a computer; a peripheral device is an external device associated with a computer to extend its capabilities. Therefore, the local storage device 112, which is externally attached to the computing device, is a peripheral device.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10, 11, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (Pub. No. US 2018/0329647), hereinafter Dai; in view Evans (Pub. No. US 2012/0254342), in view of Sternagle (Pub. No. US 2002/0184376); further in view of Biskup et al. (Pub. No. US 2018/0173502), hereinafter Biskup.

Claim 1. 	Dai discloses an edge computing device to implement a computing node in a cluster of computing nodes, comprising: 
a network interface to communicate over a local network; a storage drive; and a processor to: connect to the local network via the network interface (Parag. [0081] and Fig. 10);
join the cluster of computing nodes formed by the plurality of computing nodes on the local network (Parag. [0015]; (The art teaches a local distributed storage system (e.g., cluster file system, shared disk file system) that includes multiple computing devices that each include or are associated with their own storage device(s). The computing devices are connected via a network and share storage device resources (i.e., each of the computing devices joins the cluster of computing devices))); 
		configure the storage drive of the edge computing device to join a shared file system associated with the cluster of computing nodes (Parag. [0015]; (The art teaches a distributed storage system (e.g., cluster file system, shared disk file system) that includes multiple computing devices that each include or are associated with their own storage device(s). The computing devices are connected via a network and share storage device resources (i.e., each of the computing devices joins, to the cluster, its own storage device to be shared with the cluster of computing devices))).
		configure one or more local hardware resources of the edge computing device to join a pool of shared hardware resources associated with the cluster of computing nodes (Parag. [0015]; (The art teaches that the distributed storage system (e.g., cluster file system, shared disk file system) includes multiple computing devices that each include or are associated with their own storage device(s). The computing devices are connected via a network and share storage device resources (i.e., each of the computing devices joins, to the cluster, its own storage device to be shared with the cluster of computing devices))), wherein the one or more local hardware resources comprise one or more peripheral devices connected to the edge computing device, and wherein the one or more local hardware resources are to be shared across the cluster of computing nodes (Parag. [0015], Parag. [0022], and Fig. 1; (The art teaches that the distributed storage system (e.g., cluster file system, shared disk file system) includes multiple computing devices that each include or are associated with their own storage device(s). The computing devices are connected via a network and share storage device resources. The computing devices locally include one or more internal or external direct-attached storage systems (e.g., arrays of hard-disk drives, solid-state drives, tape drives, etc.). For example, the computing device 102N includes a local storage device 112 (i.e., peripheral device). To be "local" as described herein refers to a storage device that is physically and externally attached (i.e., peripheral device which is not housed inside the computing device) or housed 
Dai doesn’t explicitly disclose that the plurality of the computing devices are heterogeneous edge computing devices; data is replicated across the cluster in real time; detect a plurality of computing nodes on the local network, wherein the plurality of computing nodes are implemented by a plurality of heterogeneous edge computing devices; wherein the shared file system is locally mirrored on each computing node in the cluster, and wherein data written to the shared file system by each computing node in the cluster is replicated across the cluster.
However, Evans discloses:
		the plurality of the computing devices are heterogeneous edge computing devices (Parag. [0044]; (The art teaches that the node might be a computer server, desktop computer, or similar)).
detecting a plurality of computing nodes on the local network, wherein the plurality of computing nodes are implemented by a plurality of heterogeneous edge computing devices (Parag. [0044] and Parag. [0090]; (The art teaches that detecting nodes within the group. The art teaches that the node might be a computer server, desktop computer, or similar)); and
		wherein the shared file system is locally mirrored on each computing node in the cluster, and wherein data written to the shared file system by each computing node in the cluster is replicated across the cluster (Parag. [0041-0042] and Fig. 1; (The art teaches that the distributed storage system includes a plurality of nodes. Each of the nodes of the distributed storage system comprises storage means for storing one or more data items; the same data items are replicated in the storage of every node of the distributed storage system. The nodes of the distributed storage system read and/or write data)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Dai to incorporate the teaching of Evans. This would be convenient for an improved method for providing access to data items in a distributed storage system (Parag. [0006]).
Sternagle discloses that data is replicated across the cluster in real time (Parag. [0013] and Parag. [0033]; (The art teaches that data is replicated to cluster nodes in real time, as consistent with the applicant’s definition)).

The combination doesn’t explicitly disclose obtaining a plurality of container images for an application configured to execute on the cluster, wherein the plurality of container images are for executing a plurality of containers associated with the application; and execute one or more of the plurality of containers associated with the application.  
However, Biskup discloses obtaining a plurality of container images for an application configured to execute on the cluster, wherein the plurality of container images are for executing a plurality of containers associated with the application (Parag. [0097], Parag. [0098], and Fig. 3); and 
Biskup discloses execute (Launching) one or more of the plurality of containers associated with the application (Software) (Parag. [0071] lines 1-3). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Biskup. This would be convenient in getting software to run reliably regardless of the underlying computing environment (Parag. [0004] lines 1-3).

Claim 10. 	Dai in view of Evans, Sternagle, and Biskup discloses the edge computing device of Claim 1,  
Dai further discloses wherein the plurality of computing nodes comprise one or more physical machines (i.e., storage device(s)) and one or more virtual machines (i.e., virtual instance) (Parag. [0003], Parag. [0015], and Parag. [0018]).

Claim 11. 	Dai discloses a system, comprising: 
a router to enable communication over a local network (Parag. [0084]); and 
a plurality of computing nodes, wherein the plurality of computing nodes comprise a plurality of edge computing devices (Parag. [0015]), and wherein the plurality of computing nodes are collectively to: 
connect to the local network via the router (Parag. [0081] and Parag. [0084]); 
join a cluster of computing nodes, wherein the cluster of computing nodes comprises the plurality of computing nodes on the local network (Parag. [0015]; (The art teaches a local distributed storage system (e.g., cluster file system, shared disk file system) that includes multiple computing devices that each include or are associated with their own storage device(s). The computing devices are connected via a network and share storage device resources (i.e., each of the computing devices joins the cluster of computing devices))); 
configure a shared file system associated with the cluster of computing nodes (Parag. [0015]; (The art teaches a distributed storage system (e.g., cluster file system, shared disk file system) that includes multiple computing devices that each include or are associated with their own storage device(s). The computing devices are connected via a network and share storage device resources (i.e., each of the computing devices joins, to the cluster, its own storage device to be shared with the cluster of computing devices)));
 configure a pool of shared hardware resources to be shared across the cluster of computing nodes (Parag. [0015]; (The art teaches that the distributed storage system (e.g., cluster file system, shared disk file system) includes multiple computing devices that each include or are associated with their own storage device(s). The computing devices are connected via a network and share storage device resources (i.e., each of the computing devices joins, to the cluster, its own storage device to be shared with the cluster of computing devices))), wherein the pool of shared hardware resources comprises a plurality of local hardware resources of the plurality of edge computing devices, wherein the plurality of local hardware resources comprises one or more peripheral devices (Parag. [0015], Parag. [0022], and Fig. 1; (The art teaches that the distributed storage system (e.g., cluster file system, shared disk file system) includes multiple computing devices that each include or are associated with their own storage device(s). The computing devices are connected via a network and share storage device resources. The computing devices locally include one or more internal or external direct-attached storage systems (e.g., arrays of hard-disk drives, solid-state drives, tape drives, etc.). For example, the computing device 102N includes a local storage device 112 (i.e., peripheral device). To be "local" as described herein refers to a storage device that is physically and externally attached (i.e., peripheral device which is not housed inside the computing device) or housed within a computing device as opposed to a storage device that is queried by a computing device over a network)). 
 are heterogeneous edge computing devices; data is replicated across the cluster in real time; detect the plurality of computing nodes on the local network; and wherein the shared file system is locally mirrored on each computing node in the cluster, and wherein data written to the shared file system by each computing node in the cluster is replicated across the cluster.
However, Evans discloses:
the plurality of the computing devices are heterogeneous edge computing devices (Parag. [0044]; (The art teaches that the node might be a computer server, desktop computer, or similar)). 
detect the plurality of computing nodes on the local network (Parag. [0044] and Parag. [0090]; (The art teaches that detecting nodes within the group. The art teaches that the node might be a computer server, desktop computer, or similar)); and
wherein the shared file system is locally mirrored on each computing node in the cluster, and wherein data written to the shared file system by each computing node in the cluster is replicated across the cluster (Parag. [0041-0042] and Fig. 1; (The art teaches that the distributed storage system includes a plurality of nodes. Each of the nodes of the distributed storage system comprises storage means for storing one or more data items; the same data items are replicated in the storage of every node of the distributed storage system. The nodes of the distributed storage system read and/or write data)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Dai to incorporate the teaching of Evans. This would be convenient for an improved method for providing access to data items in a distributed storage system (Parag. [0006]). 
Sternagle discloses that data is replicated across the cluster in real time (Parag. [0013] and Parag. [0033]; (The art teaches that data is replicated to cluster nodes in real time, as consistent with the applicant’s definition)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Dai to incorporate the teaching of Sternagle. This would be convenient for implementing file sharing within a cluster for performing session initiation services (SIP) faster (Parag. [0013] lines 12-16). ATTORNEY DOCKET NO.PATENT APPLICATIONAB6337-US16/200,364 7 
 doesn’t explicitly disclose provision the plurality of computing nodes with a plurality of container images for an application configured to execute on the cluster, wherein the plurality of container images are for executing a plurality of containers associated with the application; and orchestrate execution of the plurality of containers across the cluster of computing nodes.  
However, Biskup discloses provision the plurality of computing nodes 
with a plurality of container images for an application configured to execute on the cluster, wherein the plurality of container images are for executing a plurality of containers associated with the application (Parag. [0097], Parag. [0098], and Fig. 3); and 
Biskup discloses orchestrate execution of the plurality of containers across the cluster of computing nodes (Parag. [0071] lines 1-3).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify The combination to incorporate the teaching of Biskup. This would be convenient in getting software to run reliably regardless of the underlying computing environment (Parag. [0004] lines 1-3).

Claim 16. 	Dai discloses at least one non-transitory computer readable storage medium having instructions stored thereon, wherein the instructions, when executed on processing circuitry of an edge computing device, cause the processing circuitry to (Parag. [0082]): 
connect to a local network via a network interface of the edge computing device (Parag. [0081]); 
join a cluster of computing nodes formed by the plurality of computing nodes on the local network (Parag. [0015]; (The art teaches a local distributed storage system (e.g., cluster file system, shared disk file system) that includes multiple computing devices that each include or are associated with their own storage device(s). The computing devices are connected via a network and share storage device resources (i.e., each of the computing devices joins the cluster of computing devices))); 
configure a storage drive of the edge computing device to join a shared file system associated with the cluster of computing nodes (Parag. [0015]; (The art teaches a distributed storage system (e.g., cluster file system, shared disk file system) that includes multiple , 
configure one or more local hardware resources of the edge computing device to join a pool of shared hardware resources associated with the cluster of computing nodes (Parag. [0015]; (The art teaches that the distributed storage system (e.g., cluster file system, shared disk file system) includes multiple computing devices that each include or are associated with their own storage device(s). The computing devices are connected via a network and share storage device resources (i.e., each of the computing devices joins, to the cluster, its own storage device to be shared with the cluster of computing devices))), wherein the one or more local hardware resources comprise one or more peripheral devices connected to the edge computing device, and wherein the one or more local hardware resources are to be shared across the cluster of computing nodes (Parag. [0015], Parag. [0022], and Fig. 1; (The art teaches that the distributed storage system (e.g., cluster file system, shared disk file system) includes multiple computing devices that each include or are associated with their own storage device(s). The computing devices are connected via a network and share storage device resources. The computing devices locally include one or more internal or external direct-attached storage systems (e.g., arrays of hard-disk drives, solid-state drives, tape drives, etc.). For example, the computing device 102N includes a local storage device 112 (i.e., peripheral device). To be "local" as described herein refers to a storage device that is physically and externally attached (i.e., peripheral device which is not housed inside the computing device) or housed within a computing device as opposed to a storage device that is queried by a computing device over a network)).
Dai doesn’t explicitly disclose: the plurality of the computing devices are heterogeneous edge computing devices; data is replicated across the cluster in real time; detect a plurality of computing nodes on the local network, wherein the plurality of computing nodes are implemented by a plurality of heterogeneous edge computing devices; and wherein the shared file system is locally mirrored on each computing node in the cluster, and wherein data written to the shared file system by each computing node in the cluster is replicated across the cluster. ATTORNEY DOCKET NO.PATENT APPLICATION AB6337-US16/200,364 10

the plurality of the computing devices are heterogeneous edge computing devices (Parag. [0044]; (The art teaches that the node might be a computer server, desktop computer, or similar)). 
detect a plurality of computing nodes on the local network, wherein the plurality of computing nodes are implemented by a plurality of heterogeneous edge computing devices (Parag. [0044] and Parag. [0090]; (The art teaches that detecting nodes within the group. The art teaches that the node might be a computer server, desktop computer, or similar)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Dai to incorporate the teaching of Evans. This would be convenient for an improved method for providing access to data items in a distributed storage system (Parag. [0006]). 
Sternagle discloses that data is replicated across the cluster in real time (Parag. [0013] and Parag. [0033]; (The art teaches that data is replicated to cluster nodes in real time, as consistent with the applicant’s definition)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Dai to incorporate the teaching of Sternagle. This would be convenient for implementing file sharing within a cluster for performing session initiation services (SIP) faster (Parag. [0013] lines 12-16).
The combination doesn’t explicitly disclose obtain a plurality of container images for an application configured to execute on the cluster, wherein the plurality of container images are for executing a plurality of containers associated with the application; and orchestrate execution of the plurality of containers across the cluster of computing nodes. 
However, Biskup discloses obtaining a plurality of container images for an application configured to execute on the cluster, wherein the plurality of container images are for executing a plurality of containers associated with the application (Parag. [0097], Parag. [0098], and Fig. 3); and 
Biskup discloses orchestrate execution of the plurality of containers across the cluster of computing nodes (Parag. [0071] lines 1-3). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of  

Claim 22. 	Dai discloses a method performed by an edge computing device to implement a computing node in a cluster of computing nodes, comprising: 
connecting to a local network via a network interface of the edge computing device (Parag. [0081] and Fig. 10); 
joining a cluster of computing nodes formed by the plurality of computing nodes on the local network (Parag. [0015]; (The art teaches a local distributed storage system (e.g., cluster file system, shared disk file system) that includes multiple computing devices that each include or are associated with their own storage device(s). The computing devices are connected via a network and share storage device resources (i.e., each of the computing devices joins the cluster of computing devices))); 
configuring a storage drive of the edge computing device to join a shared file system associated with the cluster of computing nodes (Parag. [0015]; (The art teaches a distributed storage system (e.g., cluster file system, shared disk file system) that includes multiple computing devices that each include or are associated with their own storage device(s). The computing devices are connected via a network and share storage device resources (i.e., each of the computing devices joins, to the cluster, its own storage device to be shared with the cluster of computing devices)));
configuring one or more local hardware resources of the edge computing device to join a pool of shared hardware resources associated with the cluster of computing nodes (Parag. [0015]; (The art teaches that the distributed storage system (e.g., cluster file system, shared disk file system) includes multiple computing devices that each include or are associated with their own storage device(s). The computing devices are connected via a network and share storage device resources (i.e., each of the computing devices joins, to the cluster, its own storage device to be shared with the cluster of computing devices))), wherein the one or more local hardware resources comprise one or more peripheral devices connected to the edge computing device, and wherein the one or more local hardware resources are to be shared across the cluster of computing nodes (Parag. [0015], Parag. [0022], and Fig. 1; (The art teaches that the distributed storage system (e.g., cluster file system, shared disk file system) external direct-attached storage systems (e.g., arrays of hard-disk drives, solid-state drives, tape drives, etc.). For example, the computing device 102N includes a local storage device 112 (i.e., peripheral device). To be "local" as described herein refers to a storage device that is physically and externally attached (i.e., peripheral device which is not housed inside the computing device) or housed within a computing device as opposed to a storage device that is queried by a computing device over a network)). 
Dai doesn’t explicitly disclose: the plurality of the computing devices are heterogeneous edge computing devices; data is replicated across the cluster in real time; detecting a plurality of computing nodes on the local network, wherein the plurality of computing nodes are implemented by a plurality of heterogeneous edge computing devices; and wherein the shared file system is locally mirrored on each computing node in the cluster, and wherein data written to the shared file system by each computing node in the cluster is replicated across the cluster. 
However, Evans discloses: 
the plurality of the computing devices are heterogeneous edge computing devices (Parag. [0044]; (The art teaches that the node might be a computer server, desktop computer, or similar)). 
detecting a plurality of computing nodes on the local network, wherein the plurality of computing nodes are implemented by a plurality of heterogeneous edge computing devices (Parag. [0044] and Parag. [0090]; (The art teaches that detecting nodes within the group. The art teaches that the node might be a computer server, desktop computer, or similar)); and 
wherein the shared file system is locally mirrored on each computing node in the cluster, and wherein data written to the shared file system by each computing node in the cluster is replicated across the cluster (Parag. [0041-0042] and Fig. 1; (The art teaches that the distributed storage system includes a plurality of nodes. Each of the nodes of the distributed storage system comprises storage means for storing one or more data items; the same data items are replicated in the storage of every node of the distributed storage system. The nodes of the distributed storage system read and/or write data)).   

Sternagle discloses that data is replicated across the cluster in real time (Parag. [0013] and Parag. [0033]; (The art teaches that data is replicated to cluster nodes in real time, as consistent with the applicant’s definition)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Dai to incorporate the teaching of Sternagle. This would be convenient for implementing file sharing within a cluster for performing session initiation services (SIP) faster (Parag. [0013] lines 12-16). 
The combination doesn’t explicitly disclose obtaining a plurality of container images for an application configured to execute on the cluster, wherein the plurality of container images are for executing a plurality of containers associated with the application; and orchestrating execution of the plurality of containers across the cluster of computing nodes.  
However, Biskup discloses obtaining a plurality of container images for an application configured to execute on the cluster, wherein the plurality of container images are for executing a plurality of containers associated with the application (Parag. [0097], Parag. [0098], and Fig. 3); and 
Biskup discloses orchestrating execution of the plurality of containers across the cluster of computing nodes (Parag. [0071] lines 1-3).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Biskup. This would be convenient in getting software to run reliably regardless of the underlying computing environment (Parag. [0004] lines 1-3).




Claims 2, 13, 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (Pub. No. US 2018/0329647), hereinafter Dai; in view Evans (Pub. No. US 2012/0254342),  in view of Sternagle (Pub. No. US 2002/0184376); further in view of Biskup et al. (Pub. No. US 2018/0173502), hereinafter Biskup; and further in view of Beyh et al. (Pub. No. US 2018/0219728), hereinafter Beyh.

Claim 2. 	Dai in view of Evans, Sternagle, and Biskup discloses the edge computing device of Claim 1, 
The combination doesn’t explicitly disclose wherein the processor is further to: continuously monitor for changes to the one or more local hardware resources that are available to the edge computing device; detect a new local hardware resource that has been added to the one or more local hardware resources that are available to the edge computing device; and add the new local hardware resource to the pool of shared hardware resources.  
However, Beyh discloses wherein the processor is further to: continuously monitor for changes to the one or more local hardware resources that are available to the edge computing device (Parag. [0023] and Parag. [0036]; (The art teaches that where a compute server fails in a cloud computing network, a hardware deployment manager may receive an automated request to replace the failed compute server and, in response, select an available server computer from a pool of available devices and provision and activate that server computer as a compute node)); detect a new local hardware resource that has been added to the one or more local hardware resources that are available to the edge computing device (Parag. [0023]; (The art teaches that he hardware deployment manager identifies a new hardware resource from the hardware resources included in the available hardware resource pool)); and add the new local hardware resource to the pool of shared hardware resources (Parag. [0027] and Fig. 2; (The art teaches that after configuring the new hardware resource (i.e., detected), the hardware deployment manager activates the new hardware resource, e.g., by activating it into an existing cluster (i.e., the new hardware resource is being added to the active Hardware Resource Pool))). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of 

Claim 13 is taught by Dai in view of Evans, Sternagle, Biskup, and Beyh as described for claim 2.

Claim 17 is taught by Dai in view of Evans, Sternagle, Biskup, and Beyh as described for claim 2.

Claim 23 is taught by Dai in view of Evans, Sternagle, Biskup, and Beyh as described for claim 2.

Claims 3, 14, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (Pub. No. US 2018/0329647), hereinafter Dai; in view Evans (Pub. No. US 2012/0254342),  in view of Sternagle (Pub. No. US 2002/0184376); further in view of Biskup et al. (Pub. No. US 2018/0173502), hereinafter Biskup; further in view of Beyh et al. (Pub. No. US 2018/0219728), hereinafter Beyh; and further in view of Childs et al. (Pub. No. US 2017/0223115), hereinafter Childs. 

Claim 3. 	Dai in view of Evans, Sternagle, Biskup, and Beyh discloses the edge computing device of Claim 2, 
The combination doesn’t explicitly disclose wherein the processor to add the new local hardware resource to the pool of shared hardware resources is further to: execute a shared resource container for the new local hardware resource, wherein the shared resource container is to provide the cluster with access to the new local hardware resource.  
However, Childs discloses wherein the processor to add the new local hardware resource to the pool of shared hardware resources is further to: execute a shared resource container (Shared resource provider container) for the new local hardware resource (Shared resource), wherein the shared resource container is to provide the cluster with access to the new local hardware resource (Parag. [0017] and Fig. 1; (The art teaches the functionality of .
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Childs. This would be convenient for the computing nodes to perform computing tasks that require manipulating shared resources (Parag. [0001]).

Claim 14 is taught by Dai in view of Evans, Sternagle, Biskup, Beyh and Childs as described for claim 3.

Claim 18 is taught by Dai in view of Evans, Sternagle, Biskup, Beyh, and Childs as described for claim 3.
	
Claim 24 is taught by Dai in view of Evans, Sternagle, Biskup, Beyh and Childs as described for claim 3.

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (Pub. No. US 2018/0329647), hereinafter Dai; in view  Evans (Pub. No. US 2012/0254342), in view of Sternagle (Pub. No. US 2002/0184376); further in view of Biskup et al. (Pub. No. US 2018/0173502), hereinafter Biskup; further in view of Beyh et al. (Pub. No. US 2018/0219728), hereinafter Beyh; further in view of Childs et al. (Pub. No. US 2017/0223115), hereinafter Childs; and further in view of Nair et al. (Pub. No. US 2013/0072260), hereinafter Nair.

Claim 4. 	Dai in view of Evans, Sternagle, Biskup, Beyh, and Childs discloses the edge computing device of Claim 3, 
The combination doesn’t explicitly disclose wherein: the new local hardware resource comprises a USB device; and the shared resource container comprises a USB-over-IP service to provide the cluster with access to the USB device over the local network.
However, Nair discloses wherein: 
the new local hardware resource comprises a USB device (Parag. [0043] lines 6-17; (It is concluded from the art that a computer, which is connected with other computers, might include USB devices that are accessible by the other computers)); and 
the shared resource container comprises a USB-over-IP service to provide the cluster with access to the USB device over the local network (Parag. [0043] lines 6-17; (The art teaches that the sharing is accomplished through USB-over- IP)).  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Nair. This would be convenient in sharing a device connections (Parag. [0043] lines 1-6). 

Claim 19 is taught by Dai in view of Evans, Sternagle, Biskup, Beyh, Childs, and Nair as described for claim 4. 
 	
Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (Pub. No. US 2018/0329647), hereinafter Dai; in view Evans (Pub. No. US 2012/0254342), in view of Sternagle (Pub. No. US 2002/0184376); further in view of Biskup et al. (Pub. No. US 2018/0173502), hereinafter Biskup; further in view of Beyh et al. (Pub. No. US 2018/0219728), hereinafter Beyh; further in view of Childs et al. (Pub. No. US 2017/0223115), hereinafter Childs; in view of Haeupler et al. (Pub. No. US 2016/0105323), hereinafter Haeupler, and further in view of Emerson (Pub. No. US 2012/0098841). 

Claim 5. 	Dai in view of Evans, Sternagle, Biskup, Beyh, and Childs discloses the edge computing device of Claim 3,  
Dai doesn’t explicitly disclose the new local hardware resource comprises a display device.
Haeupler discloses the new local hardware resource comprises a display device (Parag. [0085]).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Dai to incorporate the teaching of Haeupler. This would be convenient to solve the resource discovery problem as the list of nodes known to the leader of a single cluster is shared as the list of all nodes on the network (Parag. [0001-0002). 
wherein: the shared resource container comprises a service to display video output from another computing node of the cluster on the display device. 
However, Emerson discloses the shared resource container comprises a service to display video output from another computing node of the cluster on the display device (Parag. [0004], Parag. [0011], and Parag. [0031] lines 1-5; (The art teaches a service that provides displaying a video from a compute node)).
 It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Emerson. This would be convenient in decreasing the cost and power (Parag. [0011]).

Claim 20 is taught by Dai in view of Evans, Sternagle, Biskup, Beyh, Childs, Haeupler, and Emerson as described for claim 5. 

            Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (Pub. No. US 2018/0329647), hereinafter Dai; in view in view Evans (Pub. No. US 2012/0254342), in view of Sternagle (Pub. No. US 2002/0184376); further in view of Biskup et al. (Pub. No. US 2018/0173502), hereinafter Biskup; and further in view of Patel et al. (Pub. No. US 2016/0205518), hereinafter Patel.

Claim 6. 	Dai in view of Evans, Sternagle, and Biskup discloses the edge computing device of Claim 1,  
Dai doesn’t explicitly disclose wherein the processor to execute one or more of the plurality of containers associated with the application is further to: orchestrate execution of the plurality of containers across the cluster of computing nodes.
However, Biskup discloses wherein the processor to execute one or more of the plurality of containers associated with the application is further to: orchestrate execution of the plurality of containers across the cluster of computing nodes (Parag. [0071] lines 1-3). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Dai to incorporate the teaching of Biskup. This 
The combination doesn’t explicitly disclose executing a first subset of the plurality of containers; and schedule one or more second subsets of the plurality of containers for execution on one or more other computing nodes of the cluster.  
However, Patel discloses executing a first subset of the plurality of containers; and schedule one or more second subsets of the plurality of containers (Cluster elements) for execution on one or more other computing nodes of the cluster (Parag. [0091]; (It is concluded from the art that different cluster elements (e.g. service containers) could be used in the execution, which indicates a first and a second subsets of containers. It is concluded that the second subset of containers is a substitution for the failed first set of containers)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Patel. This would be convenient in supporting elastic scalability and facilitating rapid deployment in virtualization technology that uses containers (Parag. [0006] lines 1-5 and Parag. [0033] lines 1-4)

Claims 7, 15, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (Pub. No. US 2018/0329647), hereinafter Dai; in view Evans (Pub. No. US 2012/0254342), in view of Sternagle (Pub. No. US 2002/0184376); further in view of Biskup et al. (Pub. No. US 2018/0173502), hereinafter Biskup; and further in view of Patel et al. (Pub. No. US 2016/0205518), hereinafter Patel; and further in view of Sundaram et al. (Pub. No. US 2015/0205663), hereinafter Sundaram. 

Claim 7. 	Dai in view of Evans, Sternagle, Biskup, and Patel discloses the edge computing device of Claim 6, 
The combination doesn’t explicitly disclose wherein the processor is further to: ATTORNEY DOCKET NO.PATENT APPLICATIONdetermine that a particular computing node of the cluster has failed; and re-orchestrate execution of the plurality of containers across the cluster, wherein one or more containers previously executing on the particular computing node are to be executed on one or more remaining nodes of the cluster. 

determine that a particular computing node of the cluster has failed (Parag. [0007] lines 4-8; (It is concluded from the art that a failing node is detected)); and 
re-orchestrate execution of the plurality of containers across the cluster, wherein one or more containers previously executing on the particular computing node are to be executed on one or more remaining nodes of the cluster (Parag. [0007] lines 4-8).  
 It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Sundaram. This would be convenient in enabling efficient allocation of parity storage in a RAID group (Parag. [0005]). 

Claim 15 is taught by Dai in view of Evans, Sternagle, Biskup, Patel and Sundaram as described for claim 7.

Claim 21 is taught by Dai in view of Evans, Sternagle, Biskup, Patel, and Sundaram as described for claim 7.

Claim 25 is taught by Dai in view of Evans, Sternagle, Biskup, Patel and Sundaram as described for claim 7.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (Pub. No. US 2018/0329647), hereinafter Dai; in view Evans (Pub. No. US 2012/0254342), in view of Sternagle (Pub. No. US 2002/0184376); in view of Biskup et al. (Pub. No. US 2018/0173502), hereinafter Biskup; and further in view Haeupler et al. (Pub. No. US 2016/0105323), hereinafter Haeupler.

Claim 8. 	Dai in view of Evans, Sternagle, and Biskup discloses the edge computing device of Claim 1,  
The combination doesn’t explicitly disclose wherein the processor to join the cluster of computing nodes is further to obtain cluster configuration parameters from one or more of the plurality of computing nodes.  
wherein the processor to join the cluster of computing nodes is further to obtain cluster configuration parameters from one or more of the plurality of computing nodes (Parag. [0026]; (The cluster configuration parameters are obtained by the discovery engine)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Haeupler. This would be convenient to solve the resource discovery problem as the list of nodes known to the leader of a single cluster is shared as the list of all nodes on the network (Parag. [0001-0002).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (Pub. No. US 2018/0329647), hereinafter Dai; in view Evans (Pub. No. US 2012/0254342), in view of Sternagle (Pub. No. US 2002/0184376); further in view of Biskup et al. (Pub. No. US 2018/0173502), hereinafter Biskup; and further in view of Savolainen (Pub. No. US 2017/0043255). 

Claim 9. 	Dai in view of Evans, Sternagle, and Biskup discloses the edge computing device of Claim 1,
The combination doesn’t explicitly disclose wherein the processor to detect the plurality of computing nodes on the local network is further to send a multicast DNS packet over the local network to discover the plurality of computing nodes.  
However, Savolainen discloses wherein the processor to detect the plurality of computing nodes on the local network is further to send a multicast DNS packet over the local network to discover the plurality of computing nodes (Parag. [0023] lines 7-11; (The art teaches discovering the nodes via Multicast DNS)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Savolainen. This would be convenient in scanning for published virtual devices in a gaming system (Parag. [0004]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (Pub. No. US 2018/0329647), hereinafter Dai; in view Evans (Pub. No. US 2012/0254342), in view of Sternagle (Pub. No. US 2002/0184376); further in view of Biskup et al. (Pub. No. US 2018/0173502), hereinafter Biskup; and further in view of Tseng et al. (Pub. No. US 2019/0095252), hereinafter Tseng.

Claim 12. 	 Dai in view of Evans, Sternagle, and Biskup discloses the system of Claim 11,
The combination doesn’t explicitly disclose the system further comprising an edge provisioning node to provision the plurality of computing nodes with a software stack for creating a zero-configuration cluster.  
However, Tseng discloses the system further comprising an edge provisioning node to provision the plurality of computing nodes (Computing resources) with a software stack for creating a zero-configuration cluster (Parag. [0028] lines 1-6, Parag. [0037], and Parag. [0058] lines 1-4).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Tseng. This would be convenient in reducing errors associated with cluster configuration and improves network performance (Parag. [0009]).  












Conclusion  
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Binder (US 2012/0166582) – Related art in the area of improved networking or storage security (Parag. [0227], two servers may share hardware resources such as an enclosure, a processor, storage, and peripherals).
		THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/A.T./Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442